SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1212
CAF 14-01584
PRESENT: SCUDDER, P.J., SMITH, CENTRA, WHALEN, AND DEJOSEPH, JJ.


IN THE MATTER OF MICHELE DAVIS,
PETITIONER-RESPONDENT,

                      V                           MEMORANDUM AND ORDER

KEVIN L. WILLIAMS, RESPONDENT-APPELLANT.


LOVALLO & WILLIAMS, BUFFALO (TIMOTHY R. LOVALLO OF COUNSEL), FOR
RESPONDENT-APPELLANT.


     Appeal from an order of the Family Court, Erie County (Deanne M.
Tripi, J.), entered July 15, 2014 in a proceeding pursuant to Family
Court Act article 4. The order revoked a suspended sentence and
committed respondent to jail for a period of six months.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Respondent father appeals from an order of
commitment revoking a suspended sentence and committing him to jail
for a period of six months. Inasmuch as respondent has served his
sentence, his appeal from the order of commitment is moot (see Matter
of Ontario County Support Collection Unit v Falconer, ___ AD3d ___,
___ [Oct. 9, 2015]). To the extent that respondent contends that his
appeal is not moot because “a finding of contempt [and willful
violation] may have significant collateral consequences,” we note that
he failed to appeal from the order finding him in willful violation of
the order requiring him to pay child support (see Matter of St.
Lawrence County Support Collection Unit v Pratt, 24 AD3d 1050, 1050).
Similarly, respondent’s remaining contentions that his support
obligations should be reduced and his arrears capped were not
addressed by the order appealed from and, in any event, are improperly
raised for the first time on appeal (see Matter of Kasprowicz v
Osgood, 101 AD3d 1760, 1761, lv denied 20 NY3d 863; Matter of
Commissioner of Social Servs. v Turner, 99 AD3d 1244, 1245).




Entered:    November 20, 2015                   Frances E. Cafarell
                                                Clerk of the Court